Opinion issued March 18, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00978-CR
                          ———————————
                       WILLIAM HARRIS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                        Trial Court Case No. 876384


                        MEMORANDUM OPINION

      On February 25, 2014, appellant, William Harris, filed a motion to dismiss

this appeal. No prior opinion has issued. Accordingly, we grant the motion and

dismiss this appeal. See TEX. R. APP. P. 42.2(a). We dismiss any other pending

motions as moot.
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2